DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/22 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yoshiharu (JP2000058500).
 	With respect to claims 1, 3, and 7 Yoshiharu describes a composition and method of using the composition for an etching process.  The composition comprises of an inorganic acid such as phosphoric acid, a solvent, and a silicon containing additive represent by a chemical formula of 

    PNG
    media_image1.png
    107
    214
    media_image1.png
    Greyscale
.
 	The OEt, which is an ethoxy group of O-CH2-CH3, would provide claimed first additive with the R1-R6 is a C1-C20 alkoxy group (page 1 of the translation).
  	With respect to claim 5, Yoshihara also describes the silicon containing additive is at least one of the additive mentioned above and another type such as tetraethoxysilane (page 1 of the translation).  Since the tetraethyoxysilane (a silane compound) and the phosphoric acid are in the same solution, some of these two chemicals would be expected to react to each other to provide claimed silane inorganic acid salt produced by reacting a second inorganic acid with a silane compound.  The second portion of  phosphoric acid that reacts with the tetraethoxysilane provides claimed a second inorganic acid because the claim doesn’t require that the first inorganic acid is different than the second inorganic acid. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiharu as applied to claim 1 above.
 	Yoshiharu, as described above, describes the phosphoric acid is at 75% or more (paragraph 44 of the translation), the silicon containing compound is from 20ppm to 500 ppm (page 1 of the translation), which provides 0.002-0.05 wt% (with 1% = 10000ppm).  The solvent would be the remaining amount.  Unlike claimed invention, Yoshiharu doesn’t describe the silicon containing compound is at 0.01 to 15 wt%.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  One skill in the art would find it obvious to use a concentration including those of the claimed concentration in order to provide an etching composition with expected results.
 Response to Arguments
Applicant’s remark concerning the disclosures made in Lee are not qualified as prior art under exception of common ownership in paper filed 3/9/22 has been considered and found persuasive.  The rejections under Lee have been withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



6/22/2022